Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/11/2022 has been entered. Claims 1-8 and 10-18 are pending. Claims 1, 10 and 11 have been amended. Claim 9 is cancelled. New claims 12-18 have been added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 20200296856) hereinafter Byers in view of Shiozawa et al. (US 20090319661) hereinafter Shiozawa.
Regarding claim 1, Byers teaches an edge server management apparatus (i.e. the hub control processor may also monitor the remote device's internal temperatures, [0061]) comprising: a communication unit configured to communicate with an edge server (i.e. the central hub 10 is in communication with a network interface 24 at the remote device 12 via data link, [0048]); and a processor configured to collect environmental information of the edge server through the communication unit, and to control a function of the edge server, based on the collected environmental information (i.e. the hub control processor may also monitor the remote device's internal temperatures and adjust the coolant flow to maintain a set point temperature. This feedback system insures the correct coolant flow is always present, [0061]).
However, Byers does not explicitly disclose in response to a requested edge service being interrupted, request the interrupted edge service to be transferred to another system.
However, Shiozawa teaches in response to a requested edge service being interrupted, request the interrupted edge service to be transferred to another system (i.e. the cluster control incorporated into the active system server monitors an operating state of the network file service to judge whether or not the network file service is stopped due to the system failure events or the system management operations. When it is judged that the network file service is stopped, cooperates with the cluster control incorporated into the standby system server to transfer the network file service to the standby system server from the active system server, [0017]).
Based on Byers in view of Shiozawa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shiozawa to the system of Byers in order to increase service recovering capability of Byers system.

Regarding claim 2, Byers teaches the processor is configured to expand or reconfigure resources of the edge server by collecting state information of the edge server (i.e. Control algorithms at the hub control processor 30 may combine the operational states of the power, data, and cooling systems to optimize the operation and efficiency of the connected servers in both normal and emergency modes, [0060]). 

Regarding claim 3, Byers teaches the edge server is a server that provides an edge service in a rugged environment (i.e. the network devices 12 may include, for example, servers, routers, or storage engines located in a rack or cabinet or IoT devices or fog nodes located in a distributed computational environment (e.g., industrial computing, edge, fog) in which the combined cables provide data, power, management, and cooling to distributed endpoints within the central hub's interconnect domain, [0041]).

Regarding claim 4, Byers teaches the processor is configured to control an environment of the edge server by operating a fan (i.e. When the air enters the remote device 12, it is allowed to expand and/or impinge directly on heat dissipating elements inside the device. Cooling may be accomplished by forced convection via the mass flow of the air and additional temperature reduction may be provided via a Joule-Thomson effect as the high-pressure air expands to atmospheric pressure, [0056]) and a heater when the environment is in a first state (i.e. allowing additional temperature rise before hitting the high thermal limit of the servers, [0063]).

Regarding claim 5, Byers teaches the processor is configured to reconfigure resources for the edge service when the environment is in a second state (i.e. pressure, or flow. Servo valves or variable speed pumps may be used to insure the rate of coolant flow matches requirements of the remote thermal load. Temperature, pressure, and flow sensors may be used to measure coolant characteristics at multiple stages of the cooling loop (e.g., at the inlet of the central hub 10 and inlet of the remote device 12) and a subset of these sensors may also be strategically placed at outlets and intermediate points, [0061]).

Regarding claim 6, Byers teaches the environment comprises temperature, humidity, and dusts (i.e. the remote device 12 may include, for example, temperature sensors to monitor die temperatures of critical semiconductors, temperatures of critical components (e.g., optical modules, disk drives), or the air temperature inside a device's sealed enclosure, [0061]).

Regarding claim 7, Byers teaches the temperature is temperature inside a chassis (i.e. a hub control processor 30 for providing control and management for interactions between data, power, and cooling, and a management switch 32 for use in management or storage overlay networking. As shown in FIG. 3, all of these components are contained within a chassis (housing) 19 to integrate switch/router functions, control, power distribution, cooling distribution, and management networking into a single package, [0047]).

Regarding claim 8, Byers teaches the processor is configured to interrupt the edge service when an external environment is in a third state (i.e. If an interruption is expected to last longer than the supported run time, the reserve stores provide sufficient time to allow the servers 12 to save their states and perform an orderly shutdown before running out of power or dangerously overheating, [0065]).

Regarding claims 10 and 12-18 the limitations of claims 10 and 12-18 are similar to the limitations of claims 1-8. Therefore, the limitations of claims 10 and 12-18 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Regarding claim 11, Byers teaches an edge server management apparatus (i.e. the hub control processor may also monitor the remote device's internal temperatures, [0061]) comprising: a communication unit configured to communicate with an edge server which provides an edge service in a rugged environment (i.e. the central hub 10 is in communication with a network interface 24 at the remote device 12 via data link, [0048] and central hub 10 also opens up possibilities for closer monitoring and faster response to abnormal conditions in the data, power, or cooling networks, thereby enhancing the efficiency and safety of the entire data center, [0059]); and a processor configured to collect state information of the edge server through the communication unit, and to reconfigure resources of the edge server, based on the collected state information (i.e. the hub control processor may also monitor the remote device's internal temperatures and adjust the coolant flow to maintain a set point temperature. This feedback system insures the correct coolant flow is always present, [0061]).
However, Byers does not explicitly disclose in response to a requested edge service being interrupted, request the interrupted edge service to be transferred to another system.
However, Shiozawa teaches in response to a requested edge service being interrupted, request the interrupted edge service to be transferred to another system (i.e. the cluster control incorporated into the active system server monitors an operating state of the network file service to judge whether or not the network file service is stopped due to the system failure events or the system management operations. When it is judged that the network file service is stopped, cooperates with the cluster control incorporated into the standby system server to transfer the network file service to the standby system server from the active system server, [0017]).
Based on Byers in view of Shiozawa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shiozawa to the system of Byers in order to increase service recovering capability of Byers system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/17/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447